McAvoy, J. (dissenting).
I think, as in the case of People v. Watterson (232 App. Div. 630), decided herewith, that it was reversible error to admit the fingerprint records of the States of Washington, Colorado and Oregon, because there is no provision in section 482-b of the Code of Criminal Procedure, or any other statute, permitting the introduction of such testimony when produced from records and offices not within this State.
The judgment should be reversed and a new trial ordered.
Judgment affirmed.